UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                         ___________________________

                                 No. 98-31332
                               Summary Calendar
                         ___________________________

 LEVORN WOODLEY, CURTIS WOODLEY, MATHEW WOODLEY, CURVIS WOODLEY,
                         REGINA WOODLEY,

                                                      Plaintiffs-Appellants,

                                      VERSUS


               MARY RIVES GALLASPY, ROCKING G. FARMS L P;
                PRAIRIE BAYOU HUNTING CLUB; BOBBY N. OTT,

                                                Defendants-Appellees.
           ___________________________________________________

               Appeal from the United States District Court
                   for the Western District of Louisiana
                                (97-CV-1981)
            ___________________________________________________

                                November 26, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       The Woodleys filed this action seeking a judgment recognizing

them   as    legal   owners     of   certain   property    in   DeSoto   Parish,

Louisiana.      After a bench trial, the district court found that

Defendant     Gallaspy    had    exercised     corporeal   possession    of   the

property in good faith and dismissed the plaintiffs’ suit.                    The

court found that none of the plaintiffs’ contacts with the property




       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
were sufficient to evict Gallaspy or to constitute corporeal or

civil possession by the plaintiffs. Thus, the district court found

that the running of the ten year prescriptive period in favor of

Gallaspy was not interrupted.     A careful review of the record

reveals that these findings are amply supported.        The district

court did not err in entering judgment for Gallaspy.1

     Plaintiffs also argue that the district court erred in denying

their motion to review the clerk’s taxation of costs.   They contend

that Gallaspy incurred unnecessary costs in copying certified deeds

reflecting her chain of title.   The district court did not err in

finding that these costs were necessary because the plaintiffs’

suit was a petitory action.   Thus, the district court did not err

in denying the plaintiffs’ motion.

     We have reviewed the plaintiffs’ other arguments on appeal and

find them to be without merit.

     We therefore affirm the district court’s judgment in all

respects.




      1
        The judgment also was in favor of the lessees and other
defendants claiming through Gallaspy. Claims against them were
dismissed pursuant to Fed.R.Civ.P. 12(b)(6).